DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on April 18, 2022.  They have been fully considered but they are not deemed to place the all of the claims in condition for allowance.  While the amendments are sufficient to overcome the rejections set forth in the prior Office Action, they have also necessitated new grounds of rejection based on newly found prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 14, and 20,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the smartcard setting” of a BIOS.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of a smartcard setting of a BIOS in either the claim or its parent.  Similar reasoning may be applied to claims 14 and 20 with respect to the limitation “the at least one input device setting” of a BIOS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al., U.S. Patent Application Publication No. 2013/0007873.
Regarding claim 8, Prakash discloses a device comprising:
one or more processors [Fig. 1: primary processor 104]; 
a non-volatile memory [dedicated memory 114; para. 0018: “The dedicated memory 114 may be embodied as any type of device configured for the short-term or long-term storage of data such as, for example, memory devices and circuits, memory cards, hard disk drives, solid-state drives, or other data storage devices.”] having a first hash value previously stored thereon [para. 0026: “In some embodiments, the authentication code 210 may be stored as a hash value in a hash table in the dedicated memory 114.”] that is computed based at least in part on first user input data previously received from at least one input device that is connected to at least one port of the computing device [para. 0027: “From time to time, the authentication code 210 may need to be changed or a new authorization code 210 added for a new user. After the user has been authenticated and power has been supplied to the primary processor 104, as described above, the user may request to change the password (or the NFC device 146 recognized by the computing device 102). In response, the authentication module 222 may listen for an authentication input 208, either from the keyboard management module 224 or the from the NFC circuitry 126. When an authentication input 208 is received, the authentication module 222 will treat the authentication input 208 as a new authentication code 210. The authentication module 222 may replace the old authentication code 210 stored in the dedicated memory 114 with this new authentication code 210.”]; and 
one or more non-transitory computer readable media storing first instructions executable by the one or more processors to perform first operations after the computing device has entered a low-power state with the first hash value previously stored on the non-volatile memory, the first operations comprising: 
determining that the computing device is in the low-power state, and that second user input data has been received [Fig. 3, step 304: receive authentication input] while the computing device is in the low-power state [step 310: power on after authentication, indicating that prior steps take place in a reduced power state; para. 0024: “If the authentication module 222 returns a positive result (i.e., the user is authenticated), the power management module 220 will cause power to be supplied to the primary processor 104 of the computing device 102.”] from the at least one input device that is connected to the at least one port of the computing device [Fig. 1: keyboard 122 couples to keyboard controller]; 
then computing a second hash value based at least in part on the second user input data [para. 0026: “By way of example, where the authentication code 210 is stored as a hash value, the authentication module 222 may perform a hash of the authentication input 208 and compare the two hash values. The authentication module 222 may return the results to the power management module 220, which may then supply power to the primary processor 104 in response to a successful user authentication.”]; 
then performing a comparison of the second hash value to the previously stored first hash value [para. 0026; Fig. 3, step 308]; 
then only upon determining, based on the comparison, that the second hash value matches the previously stored first hash value, initiating a boot-up of the computing device, and transitioning the computing device from the low-power state to a power-on state [para. 0026; Fig. 3, step 310].
Regarding claim 9, Prakash teaches based on the comparison, that the second hash value does not match the previously stored first hash value, resuming the low-power state [Fig. 3, step 312: do not power on computing device].
Regarding claim 10, Prakash teaches that the at least one input device comprises a keyboard, and the first user input data comprises a series of key presses of the keyboard [para. 0025: “In such embodiments, the keyboard management module 224 monitors the keyboard 122 and registers one or more keystrokes input by a user of the computing device 102. The keyboard management module 224 then communicates the authentication input 208 to the authentication module 222.”].
Regarding claims 15-17, Prakash teaches the device of claims 8-10, and also the medium storing instructions to execute the process executed by the claimed device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Soffer et al., U.S. Patent Application Publication No. 2014/00532561.
Regarding claims 11-13, 18, and 19, Prakash discloses the device and medium of claims 8 and 15.  Prakash discloses that the at least one input device may comprise a keyboard or NFC device, but does not teach that it may comprise a biometric device.
Soffer discloses a system that uses a biometric sensor as an input device for providing authentication information [para. 0061: “In this figure, and in the next figures, a contacts type smart-card reader is shown but with small modifications, which are apparent to the man skilled in the art, the embodiment of the current invention may serve as a contact-less smart-card reader or as a biometric smart-card reader (using match-on-card or other prior-art methods)”; para. 0075: “When the user want to authenticate in front of computer 4a, he/she inserts the smart-card 9 into the smart-card connector or slot 8 and switches the channel select switch 22 to channel A (as shown in FIG. 2). Smart-card 9 is now accessible to computer 4a through USB cable 5a, smart-card reader function 2a, lines 24a, channel select switch 22, lines 21 and smart-card reader connector or slot 8. Smart-card reader function 2a is also receiving input from the card-presence switch 7 through line 14 indicating that the card is inserted. Once the user is authenticated at computer 4a…”; para. 0087: “Biometric sensor 43 may be fingerprint sensor, face recognition, iris sensor or any other suitable biometric user authentication device sensor.”].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Prakash and Soffer by modifying Prakash to employ biometric sensors for authentication, as suggested by Soffer.  Prakash and Soffer are both directed towards methods of authenticating users on a computer system.  Prakash teaches that the authentication data may comprise data entered via a keyboard or NFC that is used to calculate a hash for comparison with a previously stored hash.  Soffer teaches that biometric data may be used to server a similar user authentication function.  Therefore, it would have been obvious to one of ordinary skill in the art that biometric sensor could have been used in place of a keyboard based on Soffer’s teaching that biometric sensors can provide this data.  Additionally, it would have been obvious to one of ordinary skill in the art to employ any of a retinal scanner, fingerprint reader, or facial scanner based on Soffer’s suggestion that various different types of biometric data that may be used interchangeably.

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramirez et al., U.S. Patent Application Publication No. 2015/0082061, discloses a system that employs a smartcard or fingerprint sensor to perform authentication upon waking a device from a low power mode [para. 0026].
The following references are directed towards systems that employ smartcard-based authentication using a smartcard driver:
Singh et al., U.S. Patent Application Publication No. 2010/0133342,
Glancey, U.S. Patent Application Publication No. 2008/0148046,
Dowling et al., U.S. Patent Application Publication No. 2006/0043164.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Soffer was cited in a previous Office Action.